—Appeal from a judgment dismissing the plaintiff’s complaint at the close of plaintiff’s case. The action charges negligence resulting in the death of plaintiff’s husband, who was found unconscious at the foot of a stairway in a business building. Judgment reversed on the law and a new trial granted, costs to appellant to abide the event, upon the ground that there are facts from which the jury might have inferred that the defendants were guilty of negligence in failing to afford reasonable protection to decedent as he descended the stairway. Lazansky, P. J., Young, Hagarty and Johnston, JJ., concur; Adel, J., dissents and votes to affirm.